Citation Nr: 1026837	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-19 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Weber, Law Clerk




INTRODUCTION

The Veteran served on active military service in the United 
States Air Force from September 1957 to November 1960, from 
January 1962 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision dated in November 2007 by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for the Veteran's 
cause of death, claimed as secondary to Agent Orange exposure.


FINDINGS OF FACT

1.  The Veteran died in February 2007.  The Veteran's death 
certificate listed the immediate cause of his death as small cell 
lung cancer, and it listed tobacco use as having contributed to 
the death.

2.  At the time of his death, the Veteran was not service-
connected for any disability.

3.  The Veteran did not serve within the land borders of Vietnam 
or in the inland waters of the Republic of Vietnam while on 
active duty; therefore, exposure to an herbicide agent, including 
Agent Orange, is not presumed.  

4.  Lung cancer was not shown to be the result of service or any 
incident of service, including Agent Orange exposure.




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause 
or contribute to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312, 313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled.  
In this case, the appellant's claim for service connection for 
the Veteran's cause of death was received in July 2007.  She was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in August 2007 and march 2009.  These 
letters notified the appellant of VA's responsibilities in 
obtaining information to assist her in completing her claim, 
identified the appellant's duties in obtaining information and 
evidence to substantiate her claim, and provided other 
information about the VCAA.  Thereafter, the claim was reviewed 
and a statement of the case was issued in April 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of the 
conditions, if any, for which a veteran was service-connected at 
the time of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The RO provided notice to 
these elements in correspondence dated in March 2009.  In 
compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the March 2009 letter also informed the appellant of the 
effective date criteria.

Neither the appellant nor her representative has suggested that 
any error, prejudicial or otherwise, exists.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing 
a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  Nevertheless, to the extent there were 
any imperfections, any defects in notice have been cured by the 
appellant's actual knowledge of the information and evidence 
necessary to substantiate the claim.  See e.g., Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other 
grounds sub nom. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  
Specifically, the appellant's statements in her initial claim for 
DIC benefits, her notice of disagreement, and her formal appeal 
indicate that she is clearly aware of the evidence and 
information required to substantiate a DIC claim, including 
verification of service in Vietnam to substantiate a claim for 
presumptive service connection.  Moreover, to the extent that the 
RO correspondence did not clearly indicate that the Veteran was 
not service-connected for any disabilities during his lifetime, 
any defect is cured by the rating decision and statement of the 
case, which both clearly indicate that the Veteran was not 
service-connected for any disabilities during his lifetime.  
Consequently, the fundamental fairness of the adjudication has 
not been affected, and no further corrective action is necessary. 

Finally, VA need not obtain a medical opinion with respect to the 
claim for service connection for the Veteran's cause of death, as 
information and evidence of record contains sufficient competent 
medical evidence to decide the claim.  See 38 C.F.R. § 
3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) claims, 
the VA must provide a VA medical examination or opinion when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as the evidence does not 
provide any indication that the Veteran's cause of death may be 
associated with his military service.

The appellant has been made aware of the information and evidence 
necessary to substantiate her claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist her in obtaining evidence necessary to substantiate her 
claim during the course of this appeal.  The Veteran's service 
treatment records and service personnel records have been 
obtained and associated with the claims file.  Furthermore, the 
appellant has not identified any additional, relevant evidence 
that has not otherwise been requested or obtained.  The appellant 
has been notified of the evidence and information necessary to 
substantiate her claim, and she has been notified of VA's efforts 
to assist her.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance will 
aid in substantiating her claim.

Laws and Regulations

When any veteran dies after December 31, 1956, from a service-
connected or compensable disability, VA will pay dependency and 
indemnity compensation to such veteran's surviving spouse, 
children, and parents.  See 38 U.S.C.A. § 1310 (West 2002).  In a 
claim where service connection was not established for the fatal 
disability prior to the death of the veteran, the initial inquiry 
is to determine whether the fatal disorder had been incurred in 
or aggravated by service.  The Board must determine whether the 
fatal disorder should have been service-connected.  See 38 C.F.R. 
§ 3.312 (2009).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial inquiry 
is to determine whether the service-connected disability was 
either the principal or contributory cause of the veteran's 
death.  See 38 C.F.R. § 3.312 (2009).  To establish service 
connection for the cause of the Veteran's death, the evidence 
must show that a disability incurred in or aggravated by active 
service was the principal or contributory cause of death.  See 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2009).  To 
constitute the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes of 
death, or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that there 
were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to the 
cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred in or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  
See 38 U.S.C.A. §§ 1101, 1112; 1113, 38 C.F.R. §§ 3.307, 3.309(a) 
(2009).  

The veteran is entitled to a presumption of service connection if 
he is diagnosed with respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) associated with exposure to certain 
herbicide agents.  38 C.F.R. §§ 3.307, 3.309 (2009); 38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2009).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
C.F.R. § 3.307(a) (2009).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.313(a) (2009).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See 67 Fed. 
Reg. 42600-42608 (2002).

In a claim for presumptive service connection based on herbicide 
exposure, receipt of the Vietnam Service Medal (VSM) does not 
alone establish service in Vietnam.  Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008). 

The Federal Circuit has held that when a claimed disorder is not 
included as a presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during the service.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The appellant contends that the Veteran died from lung cancer 
that was caused by Agent Orange (herbicide) exposure in Vietnam.   

The Veteran's DD Forms 214 (separation from service) and service 
personnel records reveal that he served primarily as a vehicle 
operator during three periods of service with the United States 
Air Force.  His DD Forms 214 showed that he had one year and 
three months of foreign service from September 1957 to November 
1960, four months of foreign service from January 1962 to January 
1966, and no foreign service during his third period of service 
from January 1966 to September 1967.  Awarded medals during his 
third period of service, which listed no foreign service, 
included the Vietnam Service Medal (VSM). 

Service personnel records show that during his first period of 
service he was stationed at Lackland Air Force Base in Texas from 
September 1957, at Langley Air Force Base from December 1957, and 
with a Pacific Air Forces radio squadron unit from August 1959 to 
November 1960.  During his second period of service, he was 
stationed in Aiken Air Force Station in South Carolina from 
January 1962, and at Custer Air Force Station in Michigan from 
February 1964 through the end of his third period of service. 

Service personnel records also showed the Veteran's foreign 
service, including two temporary duty assignments (TDY). The 
records showed that he was in Formosa (Taiwan) from August 1959 
to November 1960, which corresponds with the period he spent with 
the Pacific Air Forces.  He also went on a TDY to Germany from 
November 1960 to March 1961 and on a second TDY to Germany for 
122 days beginning in September 1963.  Additionally, an April 
1960 performance report noted that the Veteran had been 
dispatched on TDYs.  

Service treatment records are entirely silent for any complaints, 
findings or reference to any lung problems during service.  In a 
February 1967 treatment note, the Veteran tested positive on the 
Tine test, and the examiner called for additional chest x-rays.  
Chest X-ray films dated February 15, 1967 noted unusual vascular 
prominence through both hilar regions, thought to be unusual with 
the accentuation of the vascular pattern, but unchanged from 
earlier examinations.  On February 20, 1967, a second X-ray film 
study again showed slight prominence of the parahilar markings, 
probably of no clinical significance.  Subsequently, in a June 
1967 treatment note, the examiner found that there was no acute 
cardio-respiratory distress.  Finally, on a report of medical 
examination at separation from service in September 1967, the 
Veteran's lungs and chest were evaluated as normal. 

In the certificate of death dated in February 2007, the immediate 
cause of the Veteran's death was identified as small cell lung 
cancer and tobacco use was listed as having contributed to the 
death.  No autopsy was performed. 

In a response from the National Personnel Records Center (NRPC) 
dated September 2007, the NRPC verified that there is no evidence 
in the Veteran's file to substantiate any service in Vietnam.  

In the appellant's notice of disagreement dated in December 2007, 
she stated that the Veteran mentioned "TDY" orders that 
resulted in a brief stay in Vietnam.  She further acknowledged 
that she possessed no other evidence that the Veteran served in 
Vietnam. 

In this case, objective evidence does not show that any of the 
Veteran's military service involved actual visits within the 
country of Vietnam.  While the Veteran has documented foreign 
service in Formosa and two TDYs in Germany, there is no evidence 
that he ever visited Vietnam during service as part of a TDY.  
Additionally, the Veteran's April 1960 performance report that 
references other TDYs covers a service period prior to when the 
Vietnam herbicide exposure presumption applies.  Therefore, 
exposure to herbicides on the landmass of Vietnam cannot be 
presumed.  

However, the regulations governing presumptive service connection 
for herbicide exposure do not preclude a veteran or the appellant 
from establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the appellant's 
claim for entitlement to service connection for the Veteran's 
cause of death under the provisions governing direct service 
connection.  See 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

The Board notes that service treatment records were entirely 
silent for any reference, complaint, or treatment for lung 
cancer.  Moreover, the only post-service record reflecting 
diagnosis of lung cancer, the death certificate, suggested that 
tobacco use contributed to the death.  It did not list any other 
secondary causes or significant conditions that might have 
contributed to the death, including any service-related causes.  

There is also no competent medical evidence showing that the 
Veteran was diagnosed as having lung cancer within one year of 
the Veteran's discharge from service.  In fact, the appellant 
failed to provide any medical records or even the names of 
treatment providers who may have relevant information concerning 
the claim, even though the RO specifically requested information 
concerning the names and addresses of any treatment providers in 
order to aid efforts to obtain relevant treatment records.  
Without medical evidence of a nexus between a claimed in-service 
disease or injury and the present disease or injury, service 
connection cannot be granted on a direct basis.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).   

The Board has considered the assertions that the appellant and 
her representative have advanced in connection with the appeal.  
The Board does not doubt the sincerity of the appellant's belief 
that the Veteran developed lung cancer as a result of events 
during military service, to include exposure to Agent Orange.  
However, the record does not show that the appellant or her 
representative has the medical expertise that would render 
competent their statements as to the relationship between the 
Veteran's military service and his cause of death.  These 
opinions alone cannot meet the burden imposed by 38 C.F.R. § 
3.312 with respect to the relationship between events incurred 
during service and the etiology of his fatal disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159(a) 
(2009).  Consequently, lay assertions as to the nature or 
etiology of the Veteran's lung cancer have no probative value.

For all the foregoing reasons, the claim for service connection 
for the Veteran's cause of death must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


